Citation Nr: 0030779	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disorder, to include irritable bowel syndrome, secondary to 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

2.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, secondary to service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

3.  Entitlement to service connection for a thoracic spine 
disorder, secondary to service-connected residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy

4.  Entitlement to service connection for urinary and fecal 
incontinence and erectile dysfunction, secondary to service-
connected residuals of a low back injury with disc disease 
and left lower extremity sensory neuropathy.

5.  Entitlement to a rating in excess of 30 percent for 
service-connected major depression, the initial rating 
assigned, effective from April 30, 1999.

6.  Entitlement to an increased rating for residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. L.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to July 
1992.

This appeal arises from November 1996, April 1998, and 
January 2000 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Initially, the Board notes that if a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board finds that a disposition on the issues of entitlement 
to service connection for a digestive system disorder, to 
include irritable bowel syndrome, for cervical spine, neck 
and shoulder disorders, a thoracic spine disorder, and for 
urinary and fecal incontinence and erectile dysfunction, all 
as secondary to service-connected residuals of a low back 
injury with disc disease and left lower extremity sensory 
neuropathy, may have an impact on the adjudication of the 
issues of the veteran's entitlement to increased ratings for 
his service-connected major depression and residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy, as the Board, by this remand, is 
attempting to obtain certain private MRI (magnetic resonance 
imaging) reports noted in April 1998 private treatment 
reports.  The Board will then request independent medical 
expert (IME) opinions concerning the veteran's various 
claimed disorders.  The IME opinions might result in service 
connection of one or more of the veteran's claimed disorders, 
in an increased rating for his service-connected low back 
disability, and, as aggravating factors, in an increase in 
his service-connected major depression.  As such, the RO 
should obtain the identified MRI reports prior to the Board 
requesting IME opinions of the issues on appeal.


REMAND

In an April 1998 private treatment report, the veteran's 
treating physician, Timothy S. Wolf, D.O., discusses certain 
MRI reports which are not of record.  These private MRI 
reports should be obtained and associated with the claims 
file.  When the claimant has provided concrete data as to 
time, place and identity, VA must provide assistance in 
obtaining relevant records from private physicians, and must 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence already 
of record.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990); Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); 
Olson v. Principi, 3 Vet. App. 480, 482-83 (1992); Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
obtain authorization forms, and request 
copies of the MRI (magnetic resonance 
imaging) reports noted in the April 1998 
private treatment reports from the 
veteran's treating physician, Timothy S. 
Wolf, D.O.  If any identified records 
cannot be obtained, the claims file 
should be fully documented as to the 
reasons for the failure to obtain these 
records, and the veteran should be 
adequately notified and be advised that 
he may attempt to secure and submit those 
records.

2.  After completion of the above, and 
even if the request for the MRI reports 
was not successful, the RO should, 
subject to current appellate procedures, 
return the case to the Board for further 
appellate consideration, to include the 
obtaining of IME opinions.  The Board 
does not intimate any opinion as to the 
merits of the case, either favorable or 
unfavorable, at this time.  No action is 
required of the veteran unless and until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


